DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 7/11/2022. Claims 21-29, 31-39 are pending and have been considered below.


Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/11 have been considered but they are moot in view of the new ground of rejection necessitated by the amendment as set forth below in this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21,31,32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slavin et al. (US 9,852,599).
Regarding claims 21,32:
Slavin discloses a system and method for an electronic device (abstract, fig 1) comprising: 
an acceleration sensor (column 5 line 56-64); a biometric sensor (column 5 line 56-64 [embedded sensors that measure biometric data, accelerometer]); and 
at least one processor operatively connected to the acceleration sensor and the biometric sensor (column 5 line 67; column 30 lines 1-5), wherein the at least one processor is configured to: 
identify a state of the electronic device based on motion information of the electronic device obtained through the acceleration sensor (column 5 line 56-64; column 23 lines 38-42 [determine user motion]; column 29 lines 15-20 [accelerometer indicating user movement]), 
obtain a first value of a first biometric signal measured through the biometric sensor in case that the identified state of the electronic device is a state of no motion (column 22 lines 30-40 [elevated heart rate is claimed first value of biometric, and stationary user is claimed no motion]), 
compare the first value of the obtained first biometric signal with a reference value corresponding to the first biometric signal, the reference value being determined at least based on demographic information including at least one of a user's gender, age, or race (column 20 lines 10-22 [biometric data from users, gender, age to calculate reference data to compare]; column 20 lines 23-30 [compare measured data with reference]; column 22 lines 30-40 [correlating is comparing]), and 
provide a notification related to the first biometric signal based on a result of the comparison (340 in fig 3a; column 21 lines 14-20 [send incident reports]; column 22 line 30-40; 354 in fig 3c; and see throughout disclosure).
Regarding claim 31:
Slavin discloses all the subject matter as described above and provide information related to a stress level based on the result of the comparison in a form of at least one of a message, a pop-up window, or a sound (column 22 line 31-40 [transmit distress signal for heart attach risk]; column 23 line 58-59 [distress signal message]; and throughout).


Allowable Subject Matter
Claims 22-29, 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631